DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the amendment filed 9/13/21.  As directed by the amendment, claims 2, 4, 10, 11, 17, 20, 22, 24, 26 have been amended; claim 1, 3, 6, 9, 12, 15, 16, 19, 21, 23 have been cancelled, claims 30 and 31 have been added.  Claims 2, 4, 5, 7, 8, 10, 11, 13, 14, 17, 18, 20, 22, 24-31 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5, 7, 8, 10, 13, 14, 17, 18, 20, 26 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Meschter US 20070271822 (herein after Meschter) in view of Butcher US 20100089297 (herein after Butcher). 

Regarding claim 2, Meschter discloses a method of forming an article of footwear (as seen in Figure 1 and 9 B), the method comprising: forming an upper (as seen in Figure 1 and 9 B) having a lateral portion (as seen in Figure 1 and 9 B), a medial portion (as seen in Figure 1 and 9 B) and a vamp (as seen in Figures 1, 3 and 9 B), the upper formed by: securing a temporary substrate to a support (paragraph 0031, 0039, 0042, 0055), connecting a first crossing yarn to the temporary substrate (paragraph 0031, 0039, 0042, 0055); and coupling the upper to a sole structure to form the article of footwear (as seen in Figure 1 and 9 B).  

However, Meschter is silent to positioning a first strand along a first side of the temporary substrate, positioning a second strand along a second side of the temporary substrate and piercing the temporary substrate to  interlock the first strand with the second strand at selected locations along a length of the first crossing yarn, connecting a second crossing yarn to the temporary substrate by positioning a first strand along the first side of the temporary substrate, positioning a second strand along the second side of the temporary substrate and piercing the temporary substrate to interlock the first strand with the second strand at selected locations along a length of the second crossing yarn, removing the temporary substrate to form a self-supporting textile, wherein the first crossing yarn, the second crossing yarn, or both the first and second crossing yarns include a fusible strand that softens when exposed to heat of a predetermined temperature and hardens upon cooling,  and applying heat to the upper to soften the fusible strand. 

Butcher discloses positioning a first strand (as seen in annotated Figures 2, 5, 8 and 14) along a first side of the temporary substrate (16, paragraph 0057), positioning a second strand (as seen in annotated Figures 2, 5, 8 and 14) along a second side of the temporary substrate (as seen in annotated Figures 2, 5, 8 and 14) and piercing the temporary substrate (as seen in annotated Figures 2, 5, 8 and 14) to interlock the first strand with the second strand at selected locations along a length of the first crossing yarn (as seen in annotated Figures 2, 5, 8 and 14), connecting a second crossing yarn to the temporary substrate by positioning a first strand along the first side of the temporary substrate (16), positioning a second strand along the second side of the temporary substrate (16) and piercing the temporary substrate to interlock (as seen in annotated Figures 2, 5, 8 and 14) the first strand with the second strand at selected locations along a length of the second crossing yarn (12c), removing the temporary substrate to form a self-supporting textile (paragraph 0057), wherein the first crossing yarn (12b), the second crossing yarn (12c), or both the first and second crossing yarns include a fusible strand (paragraph 0057) that softens when exposed to heat of a predetermined temperature and hardens upon cooling (paragraph 0057),  and applying heat to the upper to soften the fusible strand (paragraphs 0017, 0051 and 0057). 

[AltContent: arrow][AltContent: textbox (Second crossing yarn)][AltContent: textbox (First crossing yarn)][AltContent: arrow]
    PNG
    media_image1.png
    374
    384
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    446
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Substrate)][AltContent: arrow][AltContent: textbox (Cross yarn)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second strand)][AltContent: textbox (First strand )]              
    PNG
    media_image3.png
    430
    580
    media_image3.png
    Greyscale
Figure 2
    PNG
    media_image4.png
    529
    557
    media_image4.png
    Greyscale

Meschter is analogous art to the claimed invention as it relates to embroidered uppers of footwear. Butcher is analogous art to the claimed invention in that it provides an embroidered element that includes a multitude of yarns attached to a substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the substrates of Meschter, with the embroidered substrate, as taught by Butcher in order to form a lightweight upper of interwoven yarns.  The modification of Meschters upper would be a simple modification of one known element for another to obtain predictable results, a lightweight more comfortable upper for the wearer.
Regarding claim 4, the modified method of forming an article of footwear of the combined references discloses   wherein connecting the second crossing yarn further comprises: orienting the first strand of the second crossing yarn such that the first strand of the second crossing yarn passes over the first strand of the first crossing yarn (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E of Meschter), and orienting the second strand of the second crossing yarn such that the second strand of the second crossing yarn passes over the second strand of the first crossing yarn (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E of Meschter).
Regarding claim 5, the modified method of forming an article of footwear of the combined references discloses   method of forming an article of footwear of the combined references discloses the first crossing yarn extends along a first direction to define a first length (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E of Meschter); and the second crossing yarn extends in a second direction to define a second length (paragraph 0003, 0073 and as seen in Figures 8C, 8D, 8E of Meschter), and the first direction is orthogonal to the second direction (as best seen in Figures 1 and 2 of Meschter).  
Regarding claim 7, the modified method of forming an article of footwear of the combined references discloses each interlocked first stand (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E 8G and 8J of Meschter) and second strand defines a stitch (paragraph 0003, 0073 and as seen in Figures 8C, 8D and 8E of Meschter); the first crossing yarn includes a first stitch adjacent a second stitch (paragraph 0003, 0073 and as seen in Figures 6, 8C, 8D and 8E of Meschter); and a distance between the first stitch and the second stitch is less than five mm (paragraph 0062, as best seen in Figure 6 and 8E of Meschter – the lines of stitching come together and cross at the lace apertures and the medial and lateral sides of the shoe as such the distance between stitches would be capable of being less than 5mm).
Regarding claim 8, the modified method of forming an article of footwear of the combined references discloses all the limitations of claim 8 except Meschter does not disclose a distance between the first stitch and the second stitch is less than 3.5 mm.
However, regarding the method of forming an article of footwear of the combined references, it cannot be determined if the stitch length is less than 3.5mm. However, it would be obvious to one of ordinary skill in the art to construct the stitch length being less than less than 3.5 mm to optimize the strength and stability and prevent breakage of the yarns when pressure is put on them since it has been held that where the general conditions of a claim are disclosed in the prior art. In re Aller, 105 USPQ 233.
Regarding claim 10, the modified method of forming an article of footwear of the combined references discloses capturing an element (12 of Butcher) between the first strand (as seen in annotated Figures 2, 5, 8 and 14 of Butcher) and the second strand (as seen in annotated Figures 2, 5, 8 and 14 of Butcher) of the first crossing yarn by positioning the element (as seen in annotated Figures 2, 5, 8 and 14 of Butcher) directly on the first side of the temporary substrate (16 of Butcher) prior to connecting the first crossing yarn to the temporary substrate (as seen in annotated Figures 2, 5, 8 and 14 of Butcher).
Regarding claim 13, the modified method of forming an article of footwear of the combined references discloses securing the self-supporting textile element to a textile web to form a composite textile (paragraph 0031, 0039, 0042, 0055 and Figures 8C, 8D and 8E of Meschter).
Regarding claim 14, the modified method of forming an article of footwear of the combined references discloses removing the substrate comprises dissolving the temporary substrate with a dissolving agent (paragraph 0055 of Meschter).
Regarding claim 17, Meschter discloses a method of forming an article of footwear, the method of forming an upper comprising: the upper including a lateral side (as seen in annotated Figures 1 and 2 and 3), a medial side (as seen in annotated Figures 1 and 2 and 3), a sole perimeter (as seen in annotated Figures 1 and 2 and 3) extending from the lateral side to the medial side (as seen in annotated Figures 1 and 2 and 3), and an eyelet perimeter including a plurality of lace eyelets (as seen in annotated Figures 1 and 2 and 3), the eyelet perimeter extending from the lateral side of the upper to the medial side of the upper to define a tongue opening (as seen in annotated Figure 3), the upper possesses  a first stitch density (as seen in annotated Figure 6) defined as a number of stitches within a first area of the embroidered element (as seen in annotated Figure 6) and a second stitch density defined as a number of stitches within a second area of the embroidered element (as seen in annotated Figure 6), the first stitch density being greater (as seen in annotated Figure 6) than the second stitch density (as seen in annotated Figure 6), wherein: in the first and second areas (as seen in annotated Figure 6) and securing the upper to a sole structure (as seen in Figures 1 and 2) such that the sole perimeter of the upper is positioned proximate the sole structure (as seen in Figures 1 and 2).  

However, Meschter is silent to an upper comprising a self-supporting embroidered element by embroidering a plurality of yarns into a substrate.

Butcher discloses an upper comprising a self-supporting embroidered element (16) by embroidering a plurality of yarns into a substrate (as seen in annotated Figures 2, 5, 8 and 14).
While the combined references disclose a first and second areas of stitch density (as best seen in Figures 1 and 9B of Meschter), the combined references are silent to the length between adjacent stitches being less than five mm4U.S. Patent Application Serial No. 16/162,701 Amendment in Response to final Office Action dated April 13, 2021and a stitch every 0.20 mm - 1.50 mm in the first area of the embroidered element,; and in the second stitch density area, a stitch every 1.60 - 3.50 mm.  
It cannot be determined if the first stitch density area, crossing yarns include a stitch every 0.20 mm -1.50 mm; and in the second stitch density area, crossing yams include a stitch every 1.60 - 3.50 mm. However, it would be obvious to one of ordinary skill in the art to construct the stitch length being less than five mm to optimize the strength and stability and prevent breakage of the yarns when pressure is put on them since it has been held that where the general conditions of a claim are disclosed in the prior art. In re Aller, 105 USPQ 233.
Meschter is analogous art to the claimed invention as it relates to embroidered uppers of footwear. Butcher is analogous art to the claimed invention in that it provides an embroidered element that includes a multitude of yarns attached to a substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the substrates of Meschter, with the embroidered substrate, as taught by Butcher in order to form a lightweight upper of interwoven yarns.  The modification of Meschters upper would be a simple modification of one known element for another to obtain predictable results, a lightweight more comfortable upper for the wearer.
Regarding claim 18, the modified method of forming an article of footwear of the combined references discloses   wherein the first area having the first stitch density surrounds the second area having the second stitch density (as shown in annotated Figures 5 and 6 of Meschter).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (The first area having the first stitch density surrounds the second area having the second stitch density.)]
    PNG
    media_image5.png
    731
    435
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    541
    396
    media_image6.png
    Greyscale



Regarding claim 20, the modified method of forming an article of footwear of the combined references discloses the first area including the first stitch density (as best seen in Figures 5, 6 and 7 of Meschter) is disposed along the sole perimeter (as best seen in Figures 5, 6 and 7 of Meschter) and extends continuously from the lateral side of the upper to the medial side of the upper (as best seen in Figures 5, 6 and 7 of Meschter), and the first area including the first stitch density forms the eyelet perimeter including the plurality of lace eyelets (as best seen in Figures 5, 6 and 7 of Meschter), extending continuously from the lateral side of the upper to the medial side of the upper (as best seen in Figure 3 of Meschter).  

Regarding claim 26, Meschter discloses a method of forming an article of footwear, the method comprising: forming an embroidered upper component (as best seen in Figures 1 and 2) including a lace eyelet (as best seen in Figures 8J) by embroidering a plurality of yarn layers (paragraph 0031, 0039, 0042, 0055 and 0056), and incorporating the embroidered upper component into an article of footwear (as best seen in Figures 1 and 2).  

Meschter is silent to a dissolvable substrate, wherein each layer of the plurality of layers comprises a plurality of crossing yarns, each crossing yarn of the plurality of crossing yarns including a first strand and a second strand interlocked via a plurality of stitches at selected locations along a length of the crossing yarn, wherein the first stand and the second strand of plurality of crossing yarns comprises fusible strands and nonfusible strands, the fusible strands softening at a predetermined temperature; positioning a structural element within the layers of crossing yarns dissolving the substrate; after dissolution, applying heat to the crossing yarns effective to soften the fusible strands; discontinuing heat to permit the softened strands to harden, thereby fusing crossing yarns.  

Butcher discloses a dissolvable substrate (paragraph 0051 0017 and 0057), wherein each layer of the plurality of layers comprises a plurality of crossing yarns (as seen in annotated Figures 2, 5, 8 and 14), each crossing yarn of the plurality of crossing yarns including a first strand and a second strand interlocked via a plurality of stitches (as seen in annotated Figures 2, 5, 8 and 14), at selected locations along a length of the crossing yarn (as seen in annotated Figures 2, 5, 8 and 14), wherein the first stand and the second strand of plurality of crossing yarns comprises fusible strands (paragraph 0051 0017 and 0057), and nonfusible strands (paragraph 0051 0017 and 0057), the fusible strands softening at a predetermined temperature (paragraph 0051 0017 and 0057); positioning a structural element within the layers of crossing yarns (as seen in annotated Figures 2, 5, 8 and 14) dissolving the substrate (paragraph 0051 0017 and 0057); after dissolution, applying heat to the crossing yarns effective to soften the fusible strands (paragraph 0051 0017 and 0057); discontinuing heat to permit the softened strands to harden, thereby fusing crossing yarns (paragraph 0051 0017 and 0057). 

Meschter is analogous art to the claimed invention as it relates to embroidered uppers of footwear. Butcher is analogous art to the claimed invention in that it provides an embroidered element that includes a multitude of yarns attached to a substrate.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the substrates of Meschter, with the embroidered dissolvable substrate, as taught by Butcher in order to form a lightweight upper of interwoven yarns.  The modification of Meschters upper would be a simple modification of one known element for another to obtain predictable results, a lightweight more comfortable upper for the wearer.

Regarding claim 27, the modified method of forming an article of footwear of the combined references discloses the one or more crossing yarns (as best seen in Figures 8J of Meschter) of the plurality of crossing yarns forms the lace eyelet (as best seen in Figures 8J of Meschter).  

Claims 11, 22, 24-25, 28 -31 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter US 20070271822 (herein after Meschter) in view of Butcher US 20100089297 (herein after Butcher) in view of Bhupesh US 20100154256 (herein after Bhupesh).

Regarding claim 11, the combined references disclose all the limitations of claim 11 except encapsulating an element, a channel formed into the upper by embroidering a plurality of channel strands in side-by-side relation, each channel strand of the plurality of channel strands including secured ends positioned along lateral sides of the element and further being unsecured between the secured ends. 

Bhupesh discloses encapsulating an element, a channel formed into the upper (42, as seen in annotated Figures 3, 5C and 6) by embroidering a plurality of channel strands (43, as seen in annotated Figures 3, 5C and 6) in side-by-side relation (as seen in annotated Figures 3, 5C and 6), each channel strand of the plurality of channel strands including secured ends positioned along lateral sides of the element and further being unsecured between the secured ends (paragraph 0028, as seen in annotated Figures 3, 5C and 6).


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel strands)][AltContent: arrow][AltContent: textbox (Channel)]
    PNG
    media_image7.png
    615
    489
    media_image7.png
    Greyscale



[AltContent: textbox (Structural element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channels)][AltContent: arrow][AltContent: textbox (Secured ends)]
    PNG
    media_image8.png
    677
    437
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    154
    292
    media_image9.png
    Greyscale


Meschter and Bhupesh are analogous art to the claimed invention as they relates to footwear uppers having incorporated strands within.  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the strands of Meschter , with a plurality of channel strands oriented in side-by-side with each channel strand being secured at each end and unsecured between the ends to define a channel operable to receive a structural element, as taught by Bhupesh, in order to form a maintain the structural integrity of the upper when the channel strands are pulled on; and, the substitution of the reinforcing strand element with another strand element would be a simple substitution of one known element for another to obtain predictable results, the ability to house the strand within the fabric to better stabilize the reinforcement elements and allow the strand to provide tension when pulled and move within the channel and holding the strand in place when worn.

Regarding claim 22, the modified method of forming an article of footwear of the combined references discloses capturing a tensile strand (43 of Bhupesh), having a tensile strength of at least 1000 MPa within the yarns of the self-supporting embroidered element (paragraphs 0055 and 0056 of Mechter) the tensile strand (43 of Bhupesh), extending from the eyelet perimeter (44, as best seen in Figure 6 of Bhupesh) to the sole perimeter. 

Regarding claim 24, the modified method of forming an article of footwear of the combined references discloses structural element (43 of Bhupesh) is further captured within a channel (as seen in annotated Figure 6 of Bhupesh) of the self-supporting embroidered element (paragraphs 0055 and 0056 of Mechter), the channel (as seen in annotated Figure 6 of Bhupesh) being formed by embroidering  (paragraph 0031 of Meschter) a plurality of channel strands (43 of Bhupesh) oriented in side-by-side relation (as seen in annotated Figure 6 of Bhupesh), each channel strand (43 of Bhupesh) including secured ends and further being unsecured between the secured ends (as seen in annotated Figure 6 of Bhupesh).  

Regarding claim 25, the modified method of forming an article of footwear of the combined references discloses the element (43 of Bhupesh) comprises a compression element consisting of a foam material (paragraph 0026 of Meschter).  

Regarding claim 28, the modified method of forming an article of footwear of the combined references discloses positioning the structural element (43 of Bhupesh) comprises: orienting the structural element (43 of Bhupesh) along a stitch of the plurality of stitches (42 of Meschter) such that the stitch passes through the structural element (paragraphs 0055 and 0056 of Meschter).  

Regarding claim 29, the modified method of forming an article of footwear of the combined references discloses positioning the structural element comprises: orienting the structural element (43 of Bhupesh)  such that the structural element (43 of Bhupesh)  is positioned between (as best seen in Figures 1 and 2 of Meschter) adjacent stitches (as best seen in Figures 1 and 2 of Meschter).

Regarding claim 30, the modified method of forming an article of footwear of the combined references discloses encapsulating the structural element (43 of Bhupesh) within a channel (as seen in annotated Figures 3, 5C and 6 of Bhupesh) by embroidering a plurality of channel strands in side-by-side relation (paragraph 0031 of Bhupesh), each channel strand including secured ends (as seen in annotated Figures 3, 5C and 6 of Bhupesh) positioned along lateral sides of the element (as seen in annotated Figures 3, 5C and 6 of Bhupesh) and further being unsecured between the secured ends (as seen in annotated Figures 3, 5C and 6 of Bhupesh).  

Regarding claim 31, the modified method of forming an article of footwear of the combined references discloses wherein the structural element comprises a strand (as seen in annotated Figures 2, 5, and 8 of Butcher) the combined references are silent to the strands having a tensile strength of at least 1000 MPa. 7  
While it cannot be determined whether the strands have a tensile strength of at least 1000 MPa, 7 it would be obvious to one of ordinary skill in the art to construct the strands having a tensile strength of at least 1000 MPa to optimize the strength and stability and prevent breakage of the yarns when pressure is put on them since it has been held that where the general conditions of a claim are disclosed in the prior art. In re Aller, 105 USPQ 233.


Arguments

Applicant’s arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the added prior art references and the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732